In the indictment the appellant is charged with entering and breaking into a "house" then and there occupied and controlled by Gus Dennis. It is claimed that there is a failure to prove that there was an entry into a house. Dennis testified that "my place was burglarized"; that he saw tracks leading to his "place"; that the burglary was at night and "at my place." It has been said that the word "place" expresses simply locality and not kind. Hence qualifying words are necessary to indicate the kind of place. It may mean a city, house, or open space. See Words  Phrases, 1st Series, Vol. 6, p. 5383; Webster's New International Dictionary, p. 1646. That in a prosecution under the statute the evidence must conform to the averment that the house was entered is supported by many precedents of this state. See Williamson v. State, 39 Tex.Crim. R.; Anderson v. State, 17 Tex.Crim. R.; Bigham v. State, 31 Tex.Crim. R.; Willis v. State, 33 Tex.Crim. R.. In the statute, "house" is defined as a building or structure erected for public or private use. See Branch's Ann. Tex. P. C., p. 1279, and authorities collated under sec. 2342. *Page 149 
By reason of the failure to prove the burglary by the entry of a house, the motion for rehearing is granted, the order of affirmance is set aside, the judgment of the trial court is reversed and the cause remanded.
Reversed and remanded.